United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
U.S. POSTAL SERVICE, ATHENS MAIN POST
OFFICE, Athens, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0528
Issued: February 1, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 20, 2021 appellant filed a timely appeal from a September 25, 2020 merit
decision and a January 25, 2021 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case. 2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a diagnosed
medical condition causally related to the accepted June 25, 2020 employment incident; and

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 25, 2021 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

(2) whether OWCP properly determined that appellant had abandoned her request for an oral
hearing.
FACTUAL HISTORY
On August 6, 2020 appellant then a 54-year-old customer service supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on June 25, 2020 a customer threw packages at
her, which scratched her right arm and caused her right shoulder and neck to become swollen. On
the reverse side of the claim form appellant’s supervisor acknowledged that appellant was injured
in the performance of duty.
Appellant submitted a statement which explained that on June 25, 2020 a customer
attempted to drop off prepaid parcels, and when she asked the customer if she had a scan sheet,
the customer became aggressive and threw parcels at appellant’s right arm. She noted that her arm
was painful and scratched.
OWCP received an undated e-mail from appellant’s supervisor, S.J, who stated that on
June 25, 2020 a coworker informed her that a customer had thrown prepaid parcels at appellant,
with one parcel striking appellant’s right forearm. S.J. related that she examined appellant’s arm,
but did not see any bruises or scratches.
OWCP received an accident report dated June 26, 2020 from the employing establishment,
which recounted that on June 25, 2020 a customer threw parcels at appellant.
OWCP received the first page of a June 26, 2020 report from Dr. Patrick B. Eagleson, an
emergency medicine specialist, noting that appellant was seen that day in a hospital emergency
department.
In a development letter dated August 24, 2020, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of factual and
medical evidence needed, including a medical report from a qualified physician providing a
medical explanation as to how the reported work incident caused or aggravated a medical
condition. OWCP afforded appellant 30 days to submit the necessary evidence.
On September 2, 2020 OWCP received hospital records from a June 26, 2020 emergency
department visit, including diagnostic studies and a June 30, 2020 report of Dr. Eagleson.
Dr. Eagleson noted that appellant complained of right shoulder and right upper back pain after a
customer threw boxes at her the previous day. He indicated that an x-ray had been taken of her
right shoulder, which was negative, and diagnosed right shoulder and right upper back pain.
On September 5, 2020 OWCP received both pages of Dr. Eagleson’s June 26, 2020
emergency department report, which noted the prescribed medications.
By decision dated September 25, 2020, OWCP accepted that the June 25, 2020
employment incident occurred, as alleged, but denied appellant’s claim, finding that she had not
submitted medical evidence sufficient to establish a diagnosed medical condition causally related
to the accepted employment incident. It concluded, therefore, that the requirements had not been
met to establish an injury as defined by FECA.

2

On October 4, 2020 appellant timely requested a telephonic hearing before a representative
of OWCP’s Branch of Hearings and Review.
By notice dated December 7, 2020, OWCP’s hearing representative informed appellant of
the time and location of her oral hearing scheduled for January 11, 2021 at 8:00 a.m. Eastern
Standard Time (EST). It mailed the notice to appellant’s last known address of record and
provided instructions on how to participate. Appellant did not appear for the hearing or request
postponement of the hearing.
Appellant resubmitted medical reports previously of record. OWCP also received a police
report dated June 25, 2020.
By decision dated January 25, 2021, OWCP found that appellant had failed to appear at
the oral hearing and had, therefore, abandoned her request. It indicated that she received 30 days
advanced notice of the hearing scheduled for January 11, 2021 and found that there was no
evidence that she had contacted OWCP either prior to or subsequent to the scheduled hearing to
request a postponement or explain her failure to appear.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
There are two components involved in establishing fact of injury. The first component to be
established is that the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time and place, and in the manner alleged. The second
component is whether the employment incident caused a personal injury and can be established
only by medical evidence.7

3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).

3

The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted June 25, 2020 employment incident.
Appellant submitted a report dated June 26, 2020 from Dr. Eagleson, which related that
she was seen in the ’hospital emergency department that day for right shoulder pain and upper
back pain. OWCP received reports by Dr. Eagleson relating to appellant’s treatment at the hospital
emergency department on June 26, 2020. These reports noted that an x-ray of appellant’s right
shoulder was negative and appellant’s discharge diagnoses were right shoulder and right upper
back pain. The Board has held that pain is a description of a symptom, not a diagnosis of a medical
condition.10 Dr. Eagleson did not provide an opinion on causal relationship. The Board has held
that a medical report is of no probative value if it does not offer a n opinion as to whether the
accepted employment incident caused or aggravated the claimed condition. 11
As there is no medical evidence of record establishing a diagnosed medical condition
causally related to the accepted employment incident, the Board finds that appellant has not met
her burden of proof.
Appellant may submit new evidence or argument with a written req uest for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under FECA and its implementing regulations, a claimant who has received a final adverse
decision by OWCP is entitled to receive a hearing upon writing to the address specified in the
decision within 30 days of the date of the decision for which a hearing is sought. Unless otherwise
directed in writing by the claims examiner, an OWCP hearing representative will mail a notice of
the time and place of the hearing to the claimant and any representative at least 30 days before the
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

See K.S., Docket No. 19-1433 (issued April 26, 2021); S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y.,
Docket No. 20-0112 (issued June 25, 2020).
11

L.E., Docket No. 19-0470 (issued August 12, 2019); M.J., Docket No. 18-1114 (issued February 5, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

scheduled date.12 OWCP has the burden of proving that it mailed notice of the scheduled hearing
to a claimant. 13 Section 10.622(f) of OWCP’s regulations provides that a claimant who fails to
appear at a scheduled hearing may request in writing within 10 days after the date set for t he
hearing that another hearing be scheduled.14 Where good cause for failure to appear is shown,
another hearing will be scheduled and conducted by teleconference. The failure of the claimant to
request another hearing within 10 days, or the failure of the claimant to appear at the second
scheduled hearing without good cause shown, shall constitute abandonment of the request for a
hearing. Where good cause is shown for failure to appear at the second scheduled hearing, review
of the matter will proceed as a review of the written record. 15 Where it has been determined that
a claimant has abandoned his or her right to a hearing, OWCP will issue a formal decision , finding
that the claimant abandoned the request for a hearing. 16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephonic hearing before a representative of OWCP’s Branch of Hearings and Review.
The record establishes that on December 7, 2020 in response to appellant’s timely request
for an oral hearing, a representative of OWCP’s Branch of Hearings and Review properly mailed
a notice of the scheduled telephonic hearing scheduled for January 11, 2021 at 8:00 a.m. EST. The
hearing notice was mailed to appellant’s last known address of record and provided instructions
on how to participate. Appellant did not call in for the scheduled telephonic hearing. She did not
request a postponement or provide an explanation to OWCP for her failure to attend the hearing
within 10 days of the scheduled hearing. The Board, thus, finds that OWCP properly determined
that appellant abandoned her request for a telephonic hearing. 17
CONCLUSION
The Board finds that OWCP properly determined that appellant has not met her burden of
proof to establish a diagnosed medical condition causally related to the accepted June 25, 2020
employment incident. The Board also finds that OWCP properly determined that she abandoned
her request for a telephonic hearing before a representative of OWCP’s Branch of Hearings and
Review.

12

20 C.F.R. § 10.617(b).

13

T.R., Docket No. 19-1952 (issued April 24, 2020); A.R., Docket No. 19-1691 (issued February 24, 2020).

14

Supra note 12 at § 10.622(f).

15

Id.

16

T.R., supra note 13; A.J., Docket No. 18-0830 (issued January 10, 2019); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(g) (October 2011).
17

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2020 and January 21, 2021
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 1, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

